DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the use of claim type legalese, i.e. “comprises”/”comprising”, is improper for US patent abstract practice.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,060,054 (Weening et. al).
Regarding claims 1 and 12, ‘054 discloses: A woven sheet and inherently a method of making said woven sheet (10 shown clearly in fig. 1) comprising,

a first section comprising a first weave having a first grid pattern (Zone 1, fig. 1); and a second section comprising a second weave having a second grid pattern (Zone 2, fig. 1), the second section is coupled to the first section (seen clearly in fig. 1);
wherein an area of first section is greater than an area of the second section (seen clearly in fig. 1).
Arguably the woven sheet in fig. 1 does not explicitly disclose the claimed limitation, “wherein the first grid pattern is less dense than the second grid pattern; wherein the first weave contributes most to an air permeability characteristic of the
woven sheet; and wherein the second weave contributes most to a durability characteristic of the woven sheet.”.
However, ‘054 does explicitly teach, “The inventive subject matter is generally directed to a woven fabric with multiple zone types that differ from one another and correspond to differing functional needs in a garment or other woven object…Functional zones of a given weaving type may be for one or more of the following attributes: Durability (as measured by strength and/or durability); Breathability (permeability) ; Elasticity (for example, to provide good fit, stretchability, performance zones); Comfort (hand); Insulation; Waterproofness; Flame retardancy; Visual effects (e.g., colors, patterns, surface textures); Etc.
Zones may vary based on: Types of yarns used; Denier of yarns; Weave attributes including type of weave; or number and/or spatial relationships of yarns in a given weave, e.g., fabric count.
Accordingly, the inventive subject matter contemplates at least a first zone type (Z.sub.1) and a second zone type (Z.sub.2) that differ in one or more attributes. (See FIG. 1.) In between the first and second zone types may be a third zone type that is adjacent to each but different from the first and second zones. (See FIG. 2.) In some embodiments, for attributes that are numerically measurable, a comparison of a given attribute used in one zone type compared with another zone type shows at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference. (pars. 17-19).”.
These citations clearly show the prior art recognizes that weave attributes including type of weave and number/spatial relationships of yarns (i.e. ‘weaving grid density’) in the two zones as different from each other and that either of the two zones can be the denser of the two zones.  
It is inherent and wholly expected by one of ordinary skill in the art that a more open/less dense weaving grid pattern would provide a woven sheet with more air permeability and less durability while a more closed/more dense weaving grid pattern would provide a woven sheet with less air permeability and more durability.
Therefore it would have been obvious to one of ordinary skill in the art of woven fabric design and manufacture prior to the filing date of the instant invention to modify the woven fabric explicitly disclosed by ‘054 to form zones of differing areas of the fabric to have different weaving grid spatial arrangements/densities (i.e. one more dense than the other) to provide the different zones of the fabric with the desired levels of air permeability and/or durability.
Regarding claims 2-5 and verbatim claims 13-16, ‘054 does not explicitly disclose the claimed weave types/grid patterns in each zone.  However, ‘054 does explicitly teach, “The inventive subject matter contemplates that the weave types used in any one or more zones may be any of a number of standard weave types. For instance, contemplated weave types include: plain, basket, ribbed, twills, satin, Dobby, Faille, Ripstop, and leno (imbalanced) and combinations thereof. The fabric constructs and zones therein may be formed in whole or part from interwoven fabrics, using two or more sets of yarn, each at a different level in the construct. The woven fabrics may be produced on any type of standard loom, including, Jacquard, computerized Jacquard, Dobby, auto Dobby, and the like. Weft insertion can be accomplished through various methods including air jet, water jet, or rapier and the like (par. 35).” and as already stated above, “Zones may vary based on: Types of yarns used; Denier of yarns; Weave attributes including type of weave and number/spatial relationships of yarns”.
Therefore it would have been obvious to one of ordinary skill in the art of woven fabric design and manufacture prior to the filing date of the instant invention to modify the woven fabric explicitly disclosed by ‘054 to further modify any of the two zones disclosed to use any of the well-known standard weave types including plain and dobby weaves recited in claims 2 & 13 and 4 & 15 respectively; and to modify weaving type and number/spatial relationships of yarns as in claims 3 & 14 and 5 & 16, respectively.
Regarding claims 6 & 7 and verbatim claims 17 & 18; ‘054 does not explicitly teach the claimed air permeability property of zone 1 (claim 6 and 17) nor the claimed weight of the woven fabric (claim 7 and 18).
However, ‘054 does explicitly teach, ““The inventive subject matter is generally directed to a woven fabric with multiple zone types that differ from one another and correspond to differing functional needs in a garment or other woven object…Functional zones of a given weaving type may be for one or more of the following attributes: Durability (as measured by strength and/or durability); Breathability (permeability) ; Elasticity (for example, to provide good fit, stretchability, performance zones); Comfort (hand); Insulation; Waterproofness; Flame retardancy; Visual effects (e.g., colors, patterns, surface textures); Etc.
Zones may vary based on: Types of yarns used; Denier of yarns; Weave attributes including type of weave; or number and/or spatial relationships of yarns in a given weave, e.g., fabric count.”
This citation shows that ‘054 recognizes that in the woven fabric it is predictably successful to vary the results oriented variables including air permeability and weight of the yarns/fabric (yarn denier, number of yarns, fabric count, directly proportional to fabric weight) in the fabric and/or zones of the fabric so as to address the desired functional needs of a woven object including breathability (lower weaving grid density equating to higher air permeability and vice versa; and higher density [more yarns per area] equating in less permeability, higher durability and higher weight; and vice versa).
Therefore it would have been obvious to one of ordinary skill in the art of woven fabric design and manufacture prior to the filing date of the instant invention to modify the woven fabric explicitly disclosed by ‘054 to form zones of differing areas of the fabric to have different weaving grid spatial arrangements/densities (i.e. one more dense than the other) to provide the different zones of the fabric with the desired levels of air permeability and/or durability/weight.
Regarding claims 8 and 19, ‘054 explicitly discloses in fig. 1, zone 1 as a “geometrical pattern”.
Regarding claims 9 and 20, ‘054 explicitly discloses in fig. 1, zones 1 and 2 “connected directly” to each other.
Claim(s) 10, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,060,054 (Weening et. al) as applied to claims above, and further in view of US 2017/0172240 (Massey et. al).
Claims 10 and 21 are verbatim and recite the first and second sections comprise lyocell fiber.
Claim 11 is a combination of recitations from claims 1, 2, 3, 4, 5, and 10 (see rejections of claims 1-5 above).
	As already stated above, ‘054 addresses the limitations of claims 1-5 as prima facie obvious to one of ordinary skill in the art prior to the filing of the instant invention.  The limitations of claims 10, 11 and 21 not taught by the teachings from ‘054 above are that the first and second sections comprise lyocell fiber
However, ‘240 is referenced as it teaches woven sheet material with differing zones of differing attributes including permeability and durability among other attributes.
‘240 also teaches, “Various conventional materials with known attributes may be selected to provide desired attributes, such as those listed above, including nylon, polyester, polypropylene, rayon, elastane, silk, cotton, wool, acetate, acrylic, aramid, hemp, jute, lyocell, cashmere, triexta, polyethylene, rayon, and blends of the foregoing, and all recycled versions of any of the foregoing or blends of the foregoing…(par. 51).”
	The citation clearly teaches that it would have been obvious to one of ordinary skill in the art of weaving design and manufacture prior to the filing date of instant invention to use known conventional materials with known attributes including lyocell to provide a woven fabric with desired attributes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven materials with variations in permeability and durability are attached to establish the general state of the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732